ORDER
Charles Graham appeals the denial of his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. He sought relief upon the grounds that he received ineffective assistance of trial counsel because counsel failed to adequately investigate and prepare for the testimony of Steve McKee, one of the State’s witnesses. Graham argues that his counsel should have sought the exclusion of McKee’s testimony regarding two instances in which Graham was involved in manufacturing methamphetamine on the grounds that it was inadmissible evidence of other crimes.
We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed. Rule 84.16(b).